Citation Nr: 0809854	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1993 to 
August 1993 and in July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
granted service connection for a right ankle disability and 
assigned a rating of 10 percent.

It is noted that the claim regarding service connection for a 
right knee disability is not before the Board as the veteran 
did not perfect his appeal. 


FINDING OF FACT

The veteran's right ankle disability is manifested by no more 
than moderate limitation of motion; there is no ankylosis or 
additional limitation of motion based on pain, fatigue, 
weakness, lack of endurance, or incoordination.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71, Diagnostic Code (DC) 
5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to the initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim, and the aforementioned letter instructed him to 
provide any relevant evidence in his possession. 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for service connection for a right 
ankle disability was granted, and a disability rating and 
effective dates were assigned in a December 2004 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  There is no evidence that the veteran has received VA 
treatment for his disability.  In addition, private medical 
records identified by the veteran have been obtained, to the 
extent possible.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence is available and not 
part of the claims file.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran with an appropriate 
VA contract examination in October 2004, which is thorough 
and consistent with other medical records.  There is no 
objective evidence indicating that there has been any 
material change in the severity of the veteran's condition 
since he was last examined.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The veteran claims that his right ankle disability warrants 
an initial rating in excess of 10 percent.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is currently rated at 10 percent for his right 
ankle disability under DC 5271.  DC 5271 evaluates ankle 
disability based on limitation of motion, with moderate 
limitation of motion of the ankle warranting a 10 percent 
evaluation and marked limitation warranting a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5271.  The Board notes 
that normal range of motion for the ankle is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.

In this case, the only recent medical evidence of record 
pertinent to the veteran's right ankle disability consists of 
an October 2004 VA contract examination.  There are other 
records on file, but these relate to the veteran's condition 
in the mid 1990s and are not probative as to his current 
condition.  At that examination, the veteran complained of 
right ankle tightness and swelling with limited physical 
ability that is progressively worsening over time.  Upon 
examination, the veteran's posture and gait were normal.  The 
examiner noted slight crepitus, with dorsiflexion of 0 
degrees and plantar flexion from 0 to 45 degrees in both 
ankles.  There was no additional limitation of motion based 
on pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was also no deformity or ankylosis.  
X-rays of the veteran's right ankle revealed no fractures or 
osseous abnormalities, with well maintained joint spaces and 
without ligamentous laxity or swelling.  The examiner 
concluded that the veteran's right ankle was normal, with 
very slight anterolateral crepitus.

In sum, the medical evidence shows that the veteran's right 
ankle disability manifests no more than moderate limitation 
of motion in dorsiflexion and with no limitation of motion in 
plantar flexion.  In fact, both of the veteran's ankles 
exhibited the same range of motion.  In addition, x-rays 
showed that the veteran's right ankle was normal.  
Consequently, the veteran does not meet the criteria for a 20 
percent disability rating under DC 5271.  See 38 C.F.R. § 
4.71a, DC 5271.  

The Board has reviewed the remaining records and can find no 
other contemporary and directly relevant assessment of the 
veteran's right ankle disability.  As the most recent medical 
evidence indicates that the veteran's right ankle manifests 
no more than moderate limitation of motion, the Board 
concludes that a higher rating under DC 5271 is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5271.

The Board notes that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability,  incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the Board notes that 
VA contract examination from October 2004 showed that the 
veteran had no additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  As 
a consequence, the Board concludes that no higher rating is 
required under DeLuca.  See Id.

The Board has also considered the applicability of additional 
diagnostic codes.  DC 5270 and 5272 provide rating criteria 
for ankylosis of the ankle; DC 5273 provides rating criteria 
for malunion of the os calcis or astragalus; and DC 5274 
provides rating criteria for an astragalectomy.  38 C.F.R. 
§ 4.71a, DC 5270-5274.  As the medical evidence of record 
shows that the veteran does not have ankylosis or malunion 
and has not had an astragalectomy, these codes are not for 
application in this case.

In addition, the Board has considered the rule of Hart, 
supra.  The evidence does not show that the veteran's 
symptoms have risen to the level for a rating in excess of 10 
percent at any time during the period on appeal.  As such, 
the Board concludes that staged ratings are inapplicable.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating.  See Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


